Opinion of the Court by
Judge Pryor:
Herndon and wife, although under 21 years of age, should have 'been required to verify the pleadings in this case. They were old enough to know whether they were entitled to recover the amount of their alleged claim against the appellant, and if they had been paid, or the amount in controversy had been previously settled and this fact was within their knowledge, there is no reason why they should not be compelled to state it— they are the real plaintiffs in the suit and old enough to understand the requirements of the code upon this subject when explained to them. If they were infants of tender years, and not old enough to understand the obligations of an oath, or the ordinary business affairs of life, the rule would be different.
The appellant was also entitled to a trial by jury; it was essentially an action at law and on his motion should have been transferred to the ordinary docket.
The judgment is reversed and cause remanded for further proceedings consistent with this opinion.